 In the Matter Of SOUTHGATE-NELSON CORPORATIONandAMERICANRADIO TELEGRAPHISTS' ASSOCIATIONCase No. R-312.-Decided December 2, 1937Shipping Industry-Investigation of Representatives:controversyconcerningrepresentation of employees:refusal by employer torecognize union as ex-elusive representativeuntil certifiedby the Board-UnitAppropriate for Collec-tive Bargaining:radio operators;stipulation,no controversyasto-Representa-tives:proofof choice :union assignment slips assigning union members to ves-sels ; applications for membership in union ; receipts for dues paid to union-Certefiicat2onof Representatives:upon proof of majority representation.Mr. Reeves R. Hilton,for the Board.Mr. W. F. Taylor,of Norfolk, Va., for the Company.Mr. I. Duke AvnetandMr. Edward W. Oja,of Baltimore, Md.,for the A. R. T. A.Mr. Warren L. Sharfmnan,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn May 15, 1937, American Radio Telegraphists' Association,herein called the A. R. T. A., filed with the Regional Director forthe Fifth Region (Baltimore, Maryland) a petition alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Southgate-Nelson Corporation, Norfolk, Vir-ginia, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On September 13, 1937, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended, directed an investigation and au-thorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On the same day the Board,acting pursuant to Article III, Section 10 (c) (2), of said Rules andRegulations, ordered this case to be consolidated for purposes of hear-ing with two other pending cases involving the Company.On October 1, 1937, the Regional Director issued a notice of hear-ing to be held at Baltimore, Maryland, on October 11, 1937, copies307 308NATIONAL LABOR RELATIONS BOARDof which were duly served upon the Company and the A. R. T. A.Pursuant to the notice, a hearing was held on October 11, 1937, atBaltimore,Maryland, before Robert M. Gates, the Trial Examinerduly designated by the, Board.The Board, the A. R. T. A., and theCompany participated in the hearing, the first two being representedby counsel and the latter by its president.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing upon the issues was afforded to all parties.During thecourse of the hearing the Trial Examiner made several rulings onobjections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicialerrors werecommitted.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAt the hearing, counsel for the Board referred to the testimonyof the president of the Company in previouscaseslwhich dealt withthe business of the Company. The partiesall agreedto incorporateby reference the relevant testimony in the previouscases as a part ofthe record in this case.-Upon the basis 'of that evidence we found, and we hereby find,as follows :-The Company, a Virginia corporation having its principal officeand place of business in Norfolk, Virginia, is engaged in the man-agement and operation of vessels for the transportation of freight 2between Atlantic ports, the ports of the BritishIsles, andHamburg,Germany. Its ships also callatHalifax,Nova Scotia.The Com-pany, which is privately owned and controlled, operatesnine vessels,all of whichare ownedby the United States Government, under anoperating agreement with the United States Government.8'Matter of Southgate-Nelson CorporationandNationalMarine Engineers'BeneficialAssociation;Matter of Southgate-Nelson CorporationandAmericanRadioTelegraphists'Association,Baltimore LocalNo.b and David R. Crawford,Cases Nos.C-182 and C-185,3 N. L. R.B. 535,decided September 1, 1937.2The ships formerly carried an occasional passenger,but have now discontinued thatpractice.8The agreement considered in the previous cases is no longer in effectThe presentagreement which is in evidence as Board's Exhibit No.3 is with the United States Mari-time Commission.Itwas entered into on June 29, 1937, and remains in effect throughDecember 31, 1937.Mr.W. F. Taylor,president of the Company,on examination by theTrial Examiner,testified as follows :Q.How have your practices changed with respect to paying the men and withrespect to hiring and firing, if they have changed?A. Under the new agreement I don't know of any change in the method of hiringor discharging or paying as compared with the previous agreement.There is onenotable distinction between the two in that the Southgate-Nelson Corporation, underthis agreement,does not act for hire or profit as under the previous agreement. DECISIONS AND ORDERS309The Company operates as a common carrier transporting freightwhich is paid for at regular ocean transportation freight rates andis engaged in no other business than the operations mentioned above.A chief and three assistant engineers- are employed on each of thenine vessels.Each vessel carries at least one radio operator."We find that the Company is engaged in traffic, commerce andtransportation between the United States and foreign countries, andthat the radio operators employed on the vessels are directly engagedin such traffic, commerce, and transportation.II.THE ORGANIZATION INVOLVEDAmerican Radio Telegraphists' Association is a labor organizationwhich admits to membership marine radio operators employed bythe Company.III. THE QUESTION CONCERNING REPRESENTATIONEarly in April 1937, the A. R. T. A. requested recognition as theexclusive representative of the radio operators employed by theCompany on its vessels.On April 19, the Company received a simi-lar request from the Commercial Telegraphers' Union, Marine Divi-sion.The Company replied to the latter request in a letter datedApril 29, which stated that the Company had already received sucha request from another organization, but that it would be glad toconfer if the Comxnmercial Telegraphers' Union, Marine Division,could show that it represented a majority of the radio operators onthe Company's boats.No answer to this letter was received.OnMay 8, the Company entered into a temporary agreement with theA. R. T. A., agreeing to recognize it as the exclusive representativeof the radio operators employed on the vessels of the Company uponproper certification by the Board.We find that a question has arisen concerning the representationof employees of Southgate-Nelson Corporation, and that this questiontends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.IV. THE APPROPRIATE UNITThe parties stipulated, and we find that, in order to insure to theCompany's employees the full benefit of the right to self-organiza-tion and collective bargaining, and otherwise to effectuate the poli-cies of the Act, the radio operators employed on the Company's ves-sels constitute a unit appropriate for the purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.a The testimony at the present hearing disclosed that each vessel carriesonlyone radiooperator. 310NATIONAL LABOR RELATIONS BOARDV.THE DETERMINATION OF REPRESENTATIVESThe Company employs one radio operator on each of its ninevessels.It failed to submit a pay roll list showing the names of theradio operators it employed, although the president of the Companyagreed to do so.However, the acting secretary of the A. R. T. A:named nine individuals, who he said were employed as radio oper-ators by the Company and whom the A. R. T. A. claims to represent.The president of the Company stipulated that five of the men sonamed were employed as radio operators by the Company.TheA. R. T. A. introduced in evidence official A. R. T. A. assignmentslips for seven of the nine named individuals showing that theyhad been permanently assigned to work on vessels of the Company.Three of these assignment slips covered radio operators who werenot named as employees in the stipulation of the president.The.authenticity of these slips was not questioned.We therefore findthat eight of the nine radio operators whom the A. R. T. A. claimsto represent for purposes of collective bargaining are employed bythe Company.As evidence of its authority to represent the radio operators em-ployed by the Company, the A. R. T. A. introduced, in addition tothe assignment slips, four applications for membership in theA. R. T: A., and an authorization from an operator to act in hisbehalf on all labor questions.This evidence covers five of the eightradio operators whose employment by the Company is established asindicated above.The Company stipulated that a sixth operator alsowas represented by the A. R. T. A. Finally, the A. R. T. A. intro-duced a series of receipts for the payment of dues to it by seven ofthe operators.We find that the A. R. T. A. has been designated and selected byamajority of the employees in the appropriate unit as their repre-sentative for the purposes of collective bargaining. It is, therefore,the exclusive representative of all the employees in such unit for thepurposes of collective bargaining, and we will so certify.Upon the basis of the foregoing findings of fact, and upon theentire record in the matter, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Southgate-Nelson Corporation, Norfolk,Virginia, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.The radio operators employed by Southgate-Nelson Corpora-tion constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the National Labor.Relations Act. DECISIONS AtiD ORDERS3113.American Radio Telegraphists' Association is the exclusive rep-resentative of all the employees in such unit for the purposes ofcollective bargaining, within the meaning of Section 9 (a) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that American Radio Telegraphists' Asso-ciation has been designated and selected by a majority of the radiooperators employed by Southgate-Nelson Corporation, Norfolk, Vir-ginia, as their representative for the purposes of collective bargain-ing, and that pursuant to the provisions of Section 9 (a) of theAct,American Radio Telegraphists' Association is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.67573-38-vol iv--21